DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Allowable Subject Matter
The indicated allowability of claims 4, 10 and 18 is withdrawn in view of the newly discovered reference(s) to Bregman-Amitai et al. (US Publication 2009/0278958 A1).  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosangi et al. (US Publication Number 2015/0098000 A1, hereinafter “Gosangi”) in view of Bregman-Amitai et al. (US Publication 2009/0278958 A1, hereinafter “Bregman-Amitai”).

(1) regarding claim 1:
As shown in fig. 1, Gosangi disclosed a computer implemented method for generating adaptive image armatures (para. [0003], note that a method for dynamic image composition guidance is disclosed), the method comprising: 
accessing a reference armature for an image, wherein the reference armature comprises a plurality of composition lines that are a frame of reference for image composition (para. [0003], note that the method further includes guiding a user of the camera device while the camera device is moved to align an object of the scene with the geometric strength point before recapturing the scene on the camera device); 
determining an alignment map using the reference armature, wherein the alignment map comprises alignment information indicating an alignment between the plurality of composition lines of the reference armature and a position of an object in the image (para. [0018], note that the dynamic guidance system displays to the user a geometric composition template over the captured image. The display also shows geometric strength points on the image. The geometric strength points are intended to dynamically guide the user, e.g., in real-time, to redirect the camera's angle (or the camera's lens) to align an element or object of the scene within the geometric composition template according to the selected composition rule); and 
causing display of the adaptive image armature on the image (para. [0023], note that the system displays a geometric strength point determined at the intersection between the spiral and other lines of the template). 
Gosangi disclosed most of the subject matter as described as above except for specifically teaching determining an adaptive image armature based on the alignment map, wherein the adaptive image armature comprises a subset of composition lines that are automatically selected from the plurality of composition lines of the reference armature, the alignment map and alignment scores support ranking the plurality of composition lines, wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each corresponding composition line in the reference armature of the alignment map.
However, Bregman-Amitai teaches determining an adaptive image armature based on the alignment map (para. [0092], note that FIGS. 3A-3F disclose which are schematic illustrations of exemplary patterns; each reflects a different composition rule which may match with the base image in order to identify the coordinates of the composition adjusted image), wherein the adaptive image armature comprises a subset of composition lines that are automatically selected from the plurality of composition lines of the reference armature (para. [0091], note that composition analysis module 212 and capturing module 214 are combined. Preferably, without limiting, the operation of composition analysis module 212 and capturing module 214 is automatic comprising no manual intervention), the alignment map and alignment scores support ranking the plurality of composition lines (para. [0100], note that the compliance of the base image with composition indicative composition rules is scored. Optionally, the compliance of the base image with the `rule of thirds` (ROT) is scored), wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each corresponding composition line in the reference armature of the alignment map (para. [0124], note that image capturing unit 220 scores each one of the options of one or more of the layouts which are depicted in FIG. 3G-3H and output a recommendation and/or an indication to maneuver the image capturing unit 220, such as an arrow or a zoom in or out icon, according to the option with the highest score. Also see para. [0125], note that if highest grade is for shift left by at least 2.5%, the UI displays an indication, such as an arrow, that advises the user to maneuver his device in a manner that the captured frame is left the current captured frame).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to determining an adaptive image armature based on the alignment map, wherein the adaptive image armature comprises a subset of composition lines that are automatically selected from the plurality of composition lines of the reference armature, the alignment map and alignment scores support ranking the plurality of composition lines, wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each corresponding composition line in the reference armature of the alignment map. The suggestion/motivation for doing so would have been in order to efficiently to finding a match between visual features in the image effective in a composition and a composition rule (abs. and para. [0006]). Therefore, it would have been obvious to combine Gosangi with Bregman-Amitai to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Gosangi further disclosed the method of claim 1, further comprising iteratively accessing a plurality of images having the object in a plurality of subsequent positions, wherein the reference armature is dynamically referenced to generate corresponding adaptive image armatures for the plurality of subsequent positions of the object (para. [0023], note that the point may be selected at the intersection of the vertical and other lines of the template. This stress point can be selected based on an aesthetic score measured by the system according to the geometric composition rule (the golden spiral rule). The system also displays a point representing a focused element or object in the scene, which is a building structure in the first image 210. The points can be represented by stars, as shown in FIG. 2, or by other shapes or indicators). 

(3) regarding claim 4:
Gosangi disclosed most of the subject matter as described as above except for specifically teaching wherein determining the adaptive image armature using the alignment map comprises: generating an alignment score for each composition line of the plurality of composition lines corresponding to the reference armature, wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each composition line in the reference armature overlaid on the alignment map; generating a ranking for each composition line of the plurality of composition lines, the ranking based on the generated alignment scores; and based on the ranking for each composition line, automatically selecting the subset of composition lines from the plurality of composition lines for the adaptive image armature.
However, Bregman-Amitai disclosed generating an alignment score for each composition line of the plurality of composition lines corresponding to the reference armature (para. [0100], note that the compliance of the base image with composition indicative composition rules is scored. Optionally, the compliance of the base image with the `rule of thirds` (ROT) is scored as follows: [0101] For each dominant gradient line and dominant line in the base image: [0102] Score according to lines which are far from vertical or horizontal by approximately more than a predefined threshold and multiple the score by a negative factor that increases with the length of the line), wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each composition line in the reference armature overlaid on the alignment map (para. [0180], note that if the rule frame extends outside the boundary of the image, the composition adjusted image is acquired such that the rule frame is inside the image, optionally overlapping the image boundaries or close to the boundaries within an allowed distance, such as 5% of the respective dimension); generating a ranking for each composition line of the plurality of composition lines, the ranking based on the generated alignment scores (para. [0082], note that the compliance of the composition indicative features with a number of composition rules is ranked. The higher is the compliance of the composition indicative features with a certain rule, the higher is the rank. In such an embodiment, the coordinates of the composition adjusted image are determined according to the ranking); and based on the ranking for each composition line, automatically selecting the subset of composition lines from the plurality of composition lines for the adaptive image armature (para. [0122], note that the flowchart further depicts blocks 251-255 that allows the user to determine and/or to influence on a composition that is selected for the captured image. Optionally, the image capturing unit 220 further comprises a user interface for allowing the user to interactively participate in the process of acquiring the captured image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach generating an alignment score for each composition line of the plurality of composition lines corresponding to the reference armature, wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each composition line in the reference armature overlaid on the alignment map; generating a ranking for each composition line of the plurality of composition lines, the ranking based on the generated alignment scores; and based on the ranking for each composition line, automatically selecting the subset of composition lines from the plurality of composition lines for the adaptive image armature. The suggestion/motivation for doing so would have been in order to efficiently to finding a match between visual features in the image effective in a composition and a composition rule (abs. and para. [0006]). Therefore, it would have been obvious to combine Gosangi with Bregman-Amitai to obtain the invention as specified in claim 5.

(4) regarding claim 5:
Gosangi further disclosed the method of claim 1, wherein the adaptive image armature is caused to be displayed with visual guidance for fitting the object to the adaptive image armature based on an adjustment to the position of the object in the image relative to the displayed adaptive image armature (para. [0026], note that a message may also be displayed, e.g., at the bottom of the screen, to instruct the user to move the camera device to align the object with (e.g., place the object at or close to) the selected stress point. The user may also align the focused object with the other geometric strength point). 

(5) regarding claim 6:
Gosangi further disclosed the method of claim 5, wherein the visual guidance is iteratively updated based on identifying changes in the position of the object to subsequent positions of the object (para. [0027], note that when the user moves or changes the angle of the camera, the position of the object (the tree) with respect to the scene is shifted accordingly, while the positions of the strength points and the template remain fixed). 

(6) regarding claim 7:
Gosangi further disclosed the method of claim 1, further comprising: identifying a position change of the position of the object to a subsequent position (para. [0027], note that when the user moves or changes the angle of the camera, the position of the object (the tree) with respect to the scene is shifted accordingly); 
based on the position change in the position, dynamically generating a subsequent iteration of the alignment map, wherein the subsequent iteration of the alignment map comprises updated alignment information indicating an alignment between the position of composition lines and the subsequent position (para. [0027], note that the position of the object (the tree) with respect to the scene is shifted accordingly, while the positions of the strength points and the template remain fixed. This is displayed, in real-time, in the viewer screen. An aesthetics guider may also be displayed (e.g., at the top right corner of the view screen) to help the user move the camera in the proper direction to align the object properly); 
updating the adaptive image armature, wherein the updated adaptive image armature comprises an updated subset of composition lines from the plurality of composition lines of the reference armature (para. [0027], note that the user can thus align the object with the selected stress point, as shown in the second image 320. The user can then capture the new image, which is expected to have improved aesthetics after applying the golden triangles rule); and 
causing display of the updated adaptive image armature on the image (para. [0027], note that this is displayed, in real-time, in the viewer screen).

(7) regarding claim 14:
As explained in figs. 5-7, Gosangi disclosed a system for utilizing adaptive image armatures (para. [0018], note that the dynamic guidance system can be implemented using software/hardware in a digital camera or any device capable of capturing pictures, such as a smartphone), the system comprising: 
one or more processors (710, fig. 7); and 
one or more computer storage media storing computer-useable instructions that, when used by the one or more processors (730, fig. 7), cause the one or more processors to execute: 
means for accessing a reference armature for an image (500, fig. 5), wherein the reference armature comprises a plurality of composition lines that are a frame of reference for image composition (para. [0003], note that the method further includes guiding a user of the camera device while the camera device is moved to align an object of the scene with the geometric strength point before recapturing the scene on the camera device); 
means for determining an alignment map using the reference armature (510, fig. 5), wherein the alignment map comprises alignment information indicating an alignment between the plurality of composition lines of the reference armature and a position of the object in the image (para. [0018], note that the dynamic guidance system displays to the user a geometric composition template over the captured image. The display also shows geometric strength points on the image. The geometric strength points are intended to dynamically guide the user, e.g., in real-time, to redirect the camera's angle (or the camera's lens) to align an element or object of the scene within the geometric composition template according to the selected composition rule); and 
means for causing display (760, fig 7) of the adaptive image armature on the image (para. [0023], note that the system displays a geometric strength point determined at the intersection between the spiral and other lines of the template).
Gosangi disclosed most of the subject matter as described as above except for specifically teaching means for determining an adaptive image armature based on the alignment map, wherein the adaptive image armature comprises a subset of composition lines that are automatically selected from the plurality of composition lines of the reference armature, the alignment map and alignment scores that support ranking the plurality of composition lines, wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each corresponding composition line in the reference armature of the alignment map. 
However, Gosangi teaches means for determining an adaptive image armature based on the alignment map (para. [0092], note that FIGS. 3A-3F disclose which are schematic illustrations of exemplary patterns; each reflects a different composition rule which may match with the base image in order to identify the coordinates of the composition adjusted image), wherein the adaptive image armature comprises a subset of composition lines that are automatically selected from the plurality of composition lines of the reference armature (para. [0091], note that composition analysis module 212 and capturing module 214 are combined. Preferably, without limiting, the operation of composition analysis module 212 and capturing module 214 is automatic comprising no manual intervention), the alignment map and alignment scores that support ranking the plurality of composition lines (para. [0100], note that the compliance of the base image with composition indicative composition rules is scored. Optionally, the compliance of the base image with the `rule of thirds` (ROT) is scored), wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each corresponding composition line in the reference armature of the alignment map (para. [0124], note that image capturing unit 220 scores each one of the options of one or more of the layouts which are depicted in FIG. 3G-3H and output a recommendation and/or an indication to maneuver the image capturing unit 220, such as an arrow or a zoom in or out icon, according to the option with the highest score. Also see para. [0125], note that if highest grade is for shift left by at least 2.5%, the UI displays an indication, such as an arrow, that advises the user to maneuver his device in a manner that the captured frame is left the current captured frame).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to have means for determining an adaptive image armature based on the alignment map, wherein the adaptive image armature comprises a subset of composition lines that are automatically selected from the plurality of composition lines of the reference armature, the alignment map and alignment scores that support ranking the plurality of composition lines, wherein each alignment score for each composition line represents an extent to which the position of the object in the image aligns with each corresponding composition line in the reference armature of the alignment map. The suggestion/motivation for doing so would have been in order to efficiently to finding a match between visual features in the image effective in a composition and a composition rule (abs. and para. [0006]). Therefore, it would have been obvious to combine Gosangi with Bregman-Amitai to obtain the invention as specified in claim 14.

(8) regarding claim 15:
Gosangi further disclosed system of claim 14, further comprising: means for determining an alignment map for a stored image, wherein the alignment map for the stored image comprises alignment information indicating an alignment between the plurality of composition lines of the reference armature and an identified position of an identified object in the stored image (para. [0018], note that the geometric strength points are intended to dynamically guide the user, e.g., in real-time, to redirect the camera's angle (or the camera's lens) to align an element or object of the scene within the geometric composition template according to the selected composition rule, and retake the picture accordingly); means for determining an adaptive image armature for the stored image based on the alignment map for the stored image, wherein the adaptive image armature for the stored image comprises a second subset of composition lines from the plurality of composition lines of the reference armature (para. [0022], note that FIG. 2 shows more embodiment images before and after dynamic image composition guidance in a camera device. The images include a first image 210 for a scene captured before applying another photographic composition rule, specifically the golden spiral rule); means for determining that the adaptive image armature for the stored image correlates with a model armature template, wherein the model armature template comprises a model subset of composition lines from the plurality of composition lines of the reference armature (para. [0023], note that a message may also be displayed, e.g., at the bottom of the screen, to instruct the user to move the camera device to align the object with (e.g., place the object at or close to) the selected stress point); and means for based on the adaptive image armature for the stored image correlating with the model armature template, determining that the stored image corresponds with the model armature template (para. [0025], note that according to the golden triangles rule, the scene is divided into multiple triangles intended for roughly placing objects of a picture within or for aligning the objects with the intersection of the triangle lines).

(9) regarding claim 16:
Gosangi further disclosed the system of claim 15, wherein, in response to receiving a selection of a composition-style, the composition-style including at least two model armature templates, identifying at least one image in a plurality of images whose composition matches one of the at least two model armature templates (para. [0027], note that an aesthetics guider may also be displayed (e.g., at the top right corner of the view screen) to help the user move the camera in the proper direction to align the object properly. The user can thus align the object with the selected stress point, as shown in the second image 320.); and causing display of the matching adaptive image armature on the at least one image whose composition matches either of the at least two model armature templates (para. [0027], note that the user can then capture the new image, which is expected to have improved aesthetics after applying the golden triangles rule. The image composition rules above can be available or used at the same camera device and are presented herein as examples. Additional or other image composition rules or techniques may also be selected and used similarly at the same camera device to improve image aesthetics).

The proposed rejection under Gosangi and Bregman-Amitai, explained in the rejection of claims 1-2, 4-7, renders obvious the steps of the computer storage media claims 8-13 and the system claims 18-20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1-2, 4-7 are equally applicable to claims 8-13 and 18-20.

Claims 3, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gosangi and Bregman-Amitai, in further in view of Amirshahi et al. (NPL, “Evaluating the Rule of Thirds in Photographs and Paintings”, 2013).

(1) regarding claim 3:
Gosangi disclosed most of the subject matter as described as above except for specifically teaching wherein determining the alignment map comprises: generating a saliency map for the image, wherein the saliency map is a value-based representation of the position of the object in the image; overlaying the reference armature comprising the plurality of composition lines on the saliency map; and generating the alignment map comprising the alignment information indicating the alignment between the plurality of composition lines overlaid on the saliency map having the valued-based representation of the position of the object. 
However, Amirshahi disclosed wherein determining the alignment map comprises: generating a saliency map for the image, wherein the saliency map is a value-based representation of the position of the object in the image (page 11, section 3.2, lines 1-3, note that we calculated saliency-based ROT values for the three methods (GBVS,ITTI and FS) with different parameters and asked which paradigm yielded the highest correlations with the subjective ROT ratings); overlaying the reference armature comprising the plurality of composition lines on the saliency map (page 13, under section 3.2, para. [0002], note that the above results were quantified by calculating the saliency values with the GBVS method (boxes overlying intersections, 16% width; see Fig. 1c) for each image separately); and generating the alignment map comprising the alignment information indicating the alignment between the plurality of composition lines overlaid on the saliency map having the valued-based representation of the position of the object (page 12, under section 3.2, para. [0004], note that Normalized average saliency maps for each image category are shown in Fig. 5. Confirming similar results by Mai et al. (2011), the average saliency map for the ROT+ images (Fig. 5a) shows highest saliency values in the box that is centered on the lower right intersection of the third lines, but also relatively high values at the other intersections).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein determining the alignment map comprises: generating a saliency map for the image, wherein the saliency map is a value-based representation of the position of the object in the image; overlaying the reference armature comprising the plurality of composition lines on the saliency map; and generating the alignment map comprising the alignment information indicating the alignment between the plurality of composition lines overlaid on the saliency map having the valued-based representation of the position of the object. The suggestion/motivation for doing so would have been in order to achieve aesthetically pleasing results (abs.). Therefore, it would have been obvious to combine Gosangi and Bregman-Amitai with Amirshahi to obtain the invention as specified in claim 3.

The proposed combination of Gosangi, Bregman-Amitai with Amirshahi, explained in the rejection claim 3, renders obvious the steps of the computer storage media claim 9 and the system claim 17 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim 3 is equally applicable to claims 9 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sakane (US Publication Number 2013/0258159 A1) disclosed provided an imaging device including a control unit that performs subject recognition.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674